By the Court, Sanderson, J.:
The plaintiff was not required, under the amendments of 1866, to deny the defendant’s counter claim in order to put Mm upon Ms proof. In respect to matter in avoidance and to counter claims, the rule is the same as before the amendments of 1866. Those amendments introduced a new pleading called a cross complaint. When the answer contains a *125cross complaint, it must be replied to, so far as the cross complaint is concerned, or the matters therein alleged will be taken as confessed. But in no other respect is the plaintiff required to reply to the answer.
Order affirmed.
Mr. Justice Shatter expressed no opinion.